        Case 1:21-cv-00658-JPW Document 70 Filed 05/10/21 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA


IN THE MATTER OF APPLICATION FOR    :
ADMISSION TO PRACTICE IN THIS COURT :



                                       PETITION

            Yasser A. Madriz
        I _________________________________,          hereby petition the United States
District Court for the Middle District of Pennsylvania to admit me to practice before that
Court. In support of my petition, I state as follows:

My office address is:      McGuireWoods LLP
                           __________________________________________
                           600 Travis Street, Suite 7500
                           __________________________________________
                            Houston, Texas 77002 -2906
                           __________________________________________

Office Telephone:   832-255-6361

       I was admitted to practice before the Courts listed below on the date shown after
the name of each Court, and I am currently a member in good standing of all those Courts.

  See Attachment A




                                       39080
My attorney Identification number is: __________________

 FOR COURT USE ONLY

 _____ GENERAL ADMISSION:

 GRANTED BY THE COURT: ______________________                    Date: _____________

 _____ SPECIAL ADMISSION:

 GRANTED BY THE COURT _______________________                    Date: _____________
         Case 1:21-cv-00658-JPW Document 70 Filed 05/10/21 Page 2 of 7



Please Answer the Following Questions:


       All occasions, if any, on which I have been convicted of a crime (subsequent to my
becoming an attorney), censured, suspended, disciplined or disbarred by any court are set
forth as follows: (State the facts and circumstances connected with each; if none, state
“none”.)




        All occasions, if any, on which I have been held in contempt of court are set forth
as follows: (State the nature and final disposition of contempt; if none, state “none”.)


                            X
       I do _____, do not _____,    have any disciplinary action, contempt or other
proceedings involving me pending before any court. (Check the appropriate space.) If
there are pending proceedings, please explain:


       I am seeking:

                  General Admission under Local Rule LR 83.8.1
         X
                  Special Admission (specify by a check which rule) under

       LR 83.8.2.1 X , LR 83.8.2.2         , LR 83.8.2.3     , or LR 83.8.2.4

If seeking special admission under Local Rules LR 83.8.2.1, LR 83.8.2.2, LR 83.8.2.3, or
LR 83.8.2.4, the basis for my admission under the designated rule is as follows:
 I am an attorney who is admitted to practice in a United States Disitrict Court and the

highest court of Texas and a member in good standing of each jurisdiction.

NAME THE PARTY YOU REPRESENT:

 Epsilon Energy USA, INC.

If special admission is requested for a particular case, please list case number and caption:

Case #       1:21-cv-00658-JPW
                Epsilon Energy USA, INC. v. Chesapeake Appalachia, LLC
Caption #
        Case 1:21-cv-00658-JPW Document 70 Filed 05/10/21 Page 3 of 7




I understand that:

      1)     If seeking admission under Section LR 83.8.2.2, LR 83.8.2.3, or 83.8.2.4,
             I must submit a letter from a superior stating the agency with which I am
             employed and the duties performed which qualify me for admission under
             those sections.

      2)     If petitioning for admission, only in a particular case, under Rule LR 83.8.2.1,
             I need no sponsor’s certificate. Any attorney specially admitted under LR
             83.8.2.1, shall, in each proceeding in which he or she appears, have
             associate counsel who is generally admitted under Local Rule 83.8.1 to
             practice in this court, whose appearance shall also be entered of record and
             upon whom all pleadings, motions, notices, and other papers may be served
             in accordance with any statute or applicable rule. The attendance of any
             such associate counsel upon the hearing of any motion or the taking of any
             testimony shall be sufficient appearance for the party or parties represented
             by such associate counsel. Either the specially admitted attorney or
             associate counsel must be fully prepared to participate in any hearings,
             arguments, conferences and trials. (See LR 83.9)

             If special admission is requested for a particular case, please list the name,
             address, telephone number and bar identification number of associate
             counsel to be entered of record in the case:
               Gregory J. Krock, McGuireWoods LLP
               260 Forbes Avenue, Suite 1800, Pittsburgh, PA 15222
               412-667-6000, Attorney Bar I.D. Code No. 78308

      3)     If seeking general admission under Rule LR 83.8.1, I must be a member of
             the bar of the Supreme Court of Pennsylvania and have a sponsor who is a
             member in good standing of the Bar of this Court present to move for my
             admission and I must submit the sponsor’s certificate with my petition.

                                            Yasser A. Madriz
                                          PETITIONER

                                             Texas State Bar No. 39080
                                          (Bar Identification Number and State where admitted)
                                             May 10, 2021
                                          (Date)

By signing this petition for admission, I acknowledge that I have read the attached
Middle District of Pennsylvania Code of Professional Conduct and agree to subscribe to
the standards set forth in the Code.

NAME OF PETITIONER Yasser A. Madriz
         Case 1:21-cv-00658-JPW Document 70 Filed 05/10/21 Page 4 of 7




SPONSOR’S CERTIFICATE:

      I, Gregory J. Krock, am a member in good standing of the Bar of the United

States District Court for the Middle District of Pennsylvania, having been admitted to
                                      22 ,
                      June_____ (day)_____
practice on (month)______
        2020 I have known the above petitioner for
(year)______.

      ___          0 months
       2 year and ___
____________________________. To my knowledge, the petitioner’s moral character

is as follows:
 Petitioner Possesses the good moral character necessary for admission to practice law

 in the Commonwealth of Pennsylvania.


To my knowledge, the petitioner’s educational background and experience are as

follows:
  McMaster University, BSc, with Honors (1998); University of Houston Law Center, JD (2002);
  and
  employed as an attorney and Partner of McGuireWoods LLP since 2018.


       I sponsor and recommend           Yasser A. Madriz

for admission as a qualified attorney to practice before this court.


                                                    Gregory J. Krock
                                                 (sponsor)

                            Office address:          260 Forbes Avenue, Suite 1800


                                                   Pittsburgh, PA 15222


                                                    412-667-6000
                            Telephone:
                                                            78308
                            Attorney Bar I.D. Code No.
         Case 1:21-cv-00658-JPW Document 70 Filed 05/10/21 Page 5 of 7




                                         Attachment A


I, Yasser A. Madriz have been admitted to practice before the Courts listed below on the date
shown after the name of each Court, and I am currently a member in good standing of all those
Courts.

Texas State Courts (11/06/2002);
U.S. Court of Appeals for the Fifth Circuit (02/09/2008);
U.S. District Court, Eastern District of Texas (09/27/2006);
U.S. District Court, Northern District of Texas (07/09/2007);
U.S. District Court, Southern District of Texas (11/05/2004); and
U.S. District Court, Western District of Texas (04/25/2007).
     Case
       Case
          4:00-mc-91007
             1:21-cv-00658-JPW
                          Document
                                Document
                                   7 Filed70
                                           on 05/10/21
                                              Filed 05/10/21
                                                       in TXSD
                                                             Page
                                                               Page
                                                                  6 of17of 1



                          United States District Court
                           Southern District of Texas


                          Certificate of Good Standing


        I, Nathan Ochsner, Clerk of Court, United States District Court for the
Southern District of Texas, certify that the attorney identified below is admitted to
practice in this court, and is in good standing as a member of the Bar of this Court.


                        Yasser A Madriz, Federal ID No 39080
                          Admission date: November, 5, 2004




Dated May 10, 2021, at Houston, Texas.




Nathan Ochsner, Clerk of Court


By: Claire Cassady, Deputy Clerk
        Case 1:21-cv-00658-JPW Document 70 Filed 05/10/21 Page 7 of 7


                            UNITED STATES DISTRICT COURT
                                       FOR THE
                           MIDDLE DISTRICT OF PENNSYLVANIA

                            CODE OF PROFESSIONAL CONDUCT

      As a member of the Bar of the United States District Court for the Middle District
of Pennsylvania, I will strive for the following professional ideal:

1.    The rule of law will govern my entire conduct. I will not violate the law or place myself
      above the law.

2.    I will treat with civility and respect the lawyers, clients, opposing parties, the court and all
      the officials with whom I work. Professional courtesy is compatible with vigorous
      advocacy and zealous representation. Even though antagonism may be expected by
      my client, it is not part of my duty to my client.

3.    I will respect other lawyers' schedules as my own, and will seek agreement on meetings,
      depositions, hearings, and trial dates. A reasonable request for a scheduling
      accommodation should never be unreasonably refused.

4.    Communications are life lines. I will keep the lines open. Telephone calls and
      correspondence are a two-way channel; I will respond to them promptly.

5.    I will be punctual in appointments, communications and in honoring scheduled
      appearances. Neglect and tardiness are demeaning to others and to the judicial
      system.

6.    I will earnestly attempt to resolve differences through negotiation, expeditiously and
      without needless expense.

7.    Procedural rules are necessary to judicial order and decorum. I will be mindful that
      pleadings, discovery processes and motions cost time and money. I will not use them
      heedlessly. If an adversary is entitled to something, I will provide it without unnecessary
      formalities.

8.    I will not engage in conduct that brings disorder or disruption to the courtroom. I will
      advise my client and witnesses appearing in court of the proper conduct expected and
      required there and, to the best of my ability, prevent my client and witnesses from
      creating disorder or disruption.

9.    Before dates for hearings or trials are set, or if that is not feasible immediately after such
      date has been set, I will attempt to verify the availability of necessary participants and
      witnesses so I can promptly notify the court of any likely problems.

                                                              I agree to subscribe to the above
                                                              Code of Professional Conduct:


                                                              /s/ Yasser A. Madriz
                                                             __________________________
                                                             Signature
